FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HEGONG WANG,                                     No. 13-70089

               Petitioner,                       Agency No. A099-732-334

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Hegong Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from the immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We review de novo claims of due process violations.

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Wang’s testimony regarding the location of his church in the United

States, and the IJ’s negative demeanor finding. Shrestha, 590 F.3d at 1048; see

also Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (“We give ‘special

deference’ to a credibility determination that is based on demeanor.”). Substantial

evidence also supports the agency’s determination that Wang’s witness and

documentary evidence failed to sufficiently rehabilitate his testimony or

independently establish his claim for relief, see Garcia v. Holder, 749 F.3d 785,

791 (9th Cir. 2014). In the absence of credible testimony, Wang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Wang’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Wang does not point to any other evidence in the


                                          2                                   13-70089
record that compels the conclusion that it is more likely than not he would be

tortured by or with the acquiescence of a public official in China. See id., 348 F.3d

at 1156-57.

      Finally, we reject Wang’s claim that the IJ pre-judged his case or was

predisposed to discredit his testimony. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                      13-70089